Case 2:19-cv-01171-JTM-KWR Document 72 Filed 04/27/20 Page 1 of

a-

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

 

 

 

 

 

 

EASTERN DISTR:CTSOF LOUISIANA

Vs + NO. 19-CV-01171
Jeff Landry, FILED] ~APR 2 2020 Division H (4)
James Leblanc, §
Randy Smith . ~ | Complaint under the Civil
Angie Cook, CAROL L. HICHEL Rights Act 42 U.S.C. 1983,1985
Denise Porter \
Warren Montgomery

Defendants

NOTICE OF APPEAL
Notice is hereby given that Kevin Quatrevingt appeals to the United States Court of Appeals

for the Fifth Circuit from the order granting Defendants Landry, Leblanc, Smith, Cook, and

Porters’ motions to dismiss, entered in this action on the 6" day of April, 2020.

~ A eY
Signed this | A —~ day of April, 2020 i DP

Kevin Quatrevingt, Pro Se
62114 Warrior Rd
Lacombe, La 70445
504-371-2985

 

 

I certify notice has been provided to Defendants named herein through their attomeys ia US.
Mail. Notice has been provided to Defendant Warren Montgom ry’s attorney via eshail pursuant
to an agreement between the Parties. |

 

TENDERED FOR FINS
c APR 27 2020
_—— Fee ——______—
meme PLOCESS a ———— U.S. DISTRICT couRT
~2 Okt) —— Eastern District of Louisiana
__— CtRmDep —————— Deputy Cle

_ Doc. NO.
| 74% Warrior RA _ | Ke
Si Pibombes La eq 4S RE RCORLEANS. Ln Ia

j
7 |
| “22 GPR IOAN EM 2

< in eoeteNeal

    

 

 

 

3
i
:

: . an Clerk oF Court — fra > Se- Divisian
: Eastern Distrier of Lauisiang
Fe deral Qourt —

- 500 Poy Aras ST
New Orleans, ba. 70)30

! 70130-338725 : EATEN eit tng tft ea tA HL

Case 2:19-cv-01171-JTM-KWR Document 72 Filed 04/27/20 Page 2 of 3
Case 2:19-cv-01171-JTM-KWR

w/t

-

Document 72 Filed 04/27/20 Page 3 of 3

 

 

 

 

 

wan
.
~
ae m
Tage Sy a
3 ee .
~ HET, =
de
= ay} gs?
RF ee
4, 3" Qa?
aM 2x aa
"Oh
ws
*
~~

 
